Watson, J.
The respondent is indicted for perjury-under Laws of 1900, No. 64, in knowingly swearing to a false statement made in a proof of loss to a fire insurance company, with intent to defraud. The case is here on demurrer to the indictment, which contains two1 counts.
This act contemplates that at the time the loss occurred there was an insurance policy under which the proof of loss containing the false statement sworn to is being made. Without such policy there can be no crime.
Neither count contains any averment of that fact; nor does either count contain an averment that the proof of loss sworn to was one required by law to be under oath. For want of such averments, the indictment is insufficient. State v. Rowell, 70 Vt. 405, 41 Atl. 430; State v. Estabrooks, 70 Vt. 412, 41 Atl. 499.

Judgment reversed, demurrer sustained, indictment adjudged insufficient, and quashed.